Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/24/21 overcome the rejection set forth over Iino in the office action mailed 11/25/20, but do not overcome the rejection set forth over Watanabe and Morway, which has been maintained below. The discussion of the rejection has been updated as necessitated by the amendments. Newly added claims 4-9 are also rejected below.

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. PG Pub. No. 2014/0329730) in view of Morway (U.S. Pat. No. 3,223,633).
In paragraph 1 Watanabe discloses a grease composition comprising a calcium complex soap. In paragraph 11 Watanabe discloses that the calcium complex soap is prepared with using a saturated straight chain monocarboxylic acid having 18 to 22 carbon atoms, an aromatic monocarboxylic acid having a benzene ring, and a saturated straight chain monocarboxylic acid having 2 to 4 carbon atoms, all as recited in claim 1. In paragraphs 22-24 Watanabe discloses that the acids can be the acids recited in claims 4-6. Watanabe does not disclose the further inclusion of a dicarboxylic acid in the complex thickener.

While Watanabe and Morway do not explicitly disclose a ratio of aromatic monocarboxylic acid to dicarboxylic acid, it is noted that Watanabe indicates in paragraphs 32-34 that the aromatic monocarboxylic acid is even more preferably present in an amount of about 3% [0.75/(0.75+20+4)] to about 26% [2.5/(2.5+5+2)] of the fatty acid mixture used to prepare the complex thickener of Watanabe. Morway, as discussed above, discloses that the dicarboxylic acid can be present in about 14% by 
Similarly, Watanabe discloses in paragraphs 32-34 that the lower monocarboxylic fatty acid is more preferably present in an amount of about 8% [2/(2+2.5+20)] to about 41% [4/(4+0.75+5)] by weight of the fatty acid mixture used to prepare the complex thickener of Watanabe. In the complex thickener of the combination of Watanabe and Morway, it therefore would be obvious to one of ordinary skill in the art to use the lower monocarboxylic acid and dicarboxylic acid in a ratio of 8:14 (about 36:64) to 41:14 (about 75:25), within the broad range recited in newly added claim 8.
Finally, Watanabe discloses in paragraphs 32-34 that the higher monocarboxylic fatty acid is more preferably present in an amount of about 43% [5/(5+2.5+4)] to about 88% [20/(20+0.75+2)] by weight of the fatty acid mixture used to prepare the complex thickener of Watanabe. In the complex thickener of the combination of Watanabe and Morway, it therefore would be obvious to one of ordinary skill in the art to use the lower monocarboxylic acid and dicarboxylic acid in a ratio of 43:14 (about 75:25) to 88:14 (about 86:14), within the broad range recited in newly added claim 9.
The inclusion of the dicarboxylic acid of Morway to the acids used to prepare the calcium complex soap of Watanabe therefore meets the limitations of claims 1-9.
It would have been obvious to one of ordinary skill in the art to further include the dicarboxylic acid of Morway in the acid mixture used to prepare the calcium complex .

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. Applicant argues that Watanabe and Morway do not teach a calcium complex soap where the aromatic monocarboxylic acid and dicarboxylic acid are present in the claimed mass ratio, since neither reference teaches both components. However, as discussed in the rejection above, Watanabe and Morway disclose that the aromatic monocarboxylic acid and dicarboxylic acid are present in their respective acid mixtures in amounts that render would render it obvious for one of ordinary skill in the art to use the acids in the claimed mass ratio when the references are combined to include the dicarboxylic acid of Morway in the acid mixture of Watanabe 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771